1/16/15


 Court of Appeals District


 Cadena Reeves Justice Center                                                                                    —


 300 Dolorosa Suite 3200                                                                 ^               f^     .- =

 San Antonio Texas 780205-3037                                                                           :. =   z>'d -^

 Honorable Judge LittleJohn                                                               (^^
                                                                                             ■    •—      —o



 From:                                                                                  . ~r.--——.        —      — .

                                                                                                  't~*     ^"     .    ■ ■
 Maryann Castro Pro-se Appellant                                                           ■ '"            ^°     '

 1501 Olive


Jourdanton Texas 7S026


Court Of Appeals Number-04-14-00785

Trial Court Case Number-2011-CI-15957


   Motion to Continue to Modify Agreement for Final Divorce Signed By Judge Canales on 10/30/13
  contest the Equity of 40,000 using a comparative market analysis using a realtors opinion Appellee
 overvalue 1501 Olive Appellant has a Certified Appraisal showing home value225,Q00 the actual value




Honorable Judge


         Little John


I Appellant, Maryann Castro pro se, am asking the court, for Justice, In the Agreement for Final Divorce.

Settlement, Manuel Castro due to the false CMA-Comparative Market Analysis, A Realtors Opinion, and
it state not to be used as an Appraisal and it was. Fraud was used I have the Appraisal of Real Property
Certified Appraisal, 225,000. Tax Appraisal is 215,000 see copies

Bankruptcy, Appellee Manuel Castro hid from Appellant MaryAnn Castro, Home mortgage not being
paid. Appellant Maryann Castro, pray for the Court, to relief her of the Agreement For final divorce.

Appellant Maryann Castro is seeking relief from Agreement of the Following facts with evidence listed in
the Final Divorce, 40,000 there is not equity, fraud was set up by Appellee Manuel Castro mistress
Christina Pacheco, to defraud Appellant Maryann Castro, spousal Maintence, with Appellee Manuel
Castro taking part of the fraud.
Appellee Manuel Castro has the martial property in bankruptcy, at the time of Agreement for final
divorce was signed tried to falsely gain, 40,000 in Mortgage Money, hiding the bankruptcy Attorney
Joseph Appelt took part in malpractice processing a divorce without the stay being lifted, and that is a
law that was broken by, Attorney Joseph Appelt, Attorney Dinorah Diaz, Appellee Manuel Castro, and
non-spouse mistress Christina Pacheco took part in defrauding Appellant Maryann Castro of spousal
maintence, overvaluing the property 1501 Olive with a comparative market analysis, instead of a
certified appraisal which is now provided, see copy and tax appraisal see copy.

Appellant Maryann Castro pray for the court to grant her spousal maintence of 800.00 a month
beginning as soon as possible with the date starting 10/30/13 as a payment Appellant Maryann Castro
will accept the Johnson Control retirement Manuel Castro withheld, in the amount of 11,000 spousal
maintence to be continued for 10 years, Appellant Maryann Castro is disabled and needs housing
financial assistance to be provided, by Appellee Manuel Castro.

Appellant Maryann Castro pray for the court to grant her 1501 Olive her homestead, not to be sold, due
to Appellee Manuel Castro misleading the Court, Appellant Maryann Castro is disabled, 1501 Olive is her
home life she never abandoned, Appellant Maryann Castro, paid Attorney Matthew Obremier to stop
foreclosure, which would of happened 1/06/15 Appellant Maryann Castro, paid 3500 of her social
security disability money, to stop foreclosure.


Appellant Maryann Castro is asking the Court for Appellee Manuel Castro to reimburse her all attorney
fees spent 20,000 for it is the Appellee Manuel Castro who committed adultery, fraud, and abandoned
his role as provider, spouse, of Appellant Maryann Castro who is disabled and became disabled within
the marriage and did not support Appellant through the Separation which began on or about 7/4/2011.

Maryann Castro Appellant pray for the Court to honor her relief and award her Spousal Maintence,
Attorney Fee, non-sale of homestead 1501 olive Jourdanton Texas.

Respectfully^


Ms. Maryann Castro Pro Se Appellant  -          j      ) / .   . i     ,-

1501 Olive


Jourdanton Texas 78026


830-496-0133


Pacattitude2014@gmail.com
 1/16/15


 Enclosed


 Appraisal of real property certified 225.000 a certified appraisal is the true value of 1501 Olive not a
 Comparative Market Analysis realtors opinion was used Appellee used his mistress realtor friend Archie
 Marmejo set it up to overvalue at 351,000 it was filed and used to defraud Appellant Maryann Castro of
Spousal Maintence.


Taxes I am paying copy appellee not paid

Social security 2013 income


I could not afford to do the things in the agreement for Divorce house was not being paid, in
foreclosure, bankruptcy appellee Manuel Castro did not tell the court hid from appellant Maryann
Castro Attorney Joseph Appelt and Attorney Dinorah Diaz hid this fact from Judge Canales, the stay was
not lifted on 10/30/13.


Dec 15, 2014 balance 79019.30


Note balance owed 275251.54 as of Nov 2014


Manuel Castro evidence of bankruptcy


Dated 7/31/14 Appellant Maryann Castro paid for bankruptcy stay to be lifted Appellee Manuel Castro
and Attorney Joseph Appelt proceeded in trying to collect financially illegally Appellee was in bankruptcy
not paying the mortgage.


Comparative Market Analysis, prepared for Appellant Maryann Castro 184,000

Comparative market analysis prepared for Appellee Manuel Castro mistress had prepared by realtor
friend showed 351,000 fraud.


Mistress involvement in Marriage Christina Pacheco

BSI 73,967.02 statement proof Appellee owes mortgage no equity in 1501 Olive

Tax Appraisal 215,000 on or about Appraisal Property certified at 225,000 not 351,000

Bankruptcy showing Appellee filed Appellant Maryann Castro never notified

Harassment of Mistress Christina Pacheco at 1501 Olive

Income of appellant Maryann Castro disabled


Proof of affair committed Adultery notified by Christina Pacheco husband she is known as Tina Pacheco
Appellant Maryann Castro prays for relief of Final Divorce Agreement signed on 10/30/13 no equity
awarded to Appellee Manuel Castro due to fraud, Adultery, discrimination of a disabled person Appellee
Manuel Castro Brought this to Appellant Maryann Castro when he abandoned his home and marriage to
appellant Maryann Castro and Committed Adultery with Christina Pacheco both who committed fraud in
the Agreement for Final Divorce signed on 10/30/13.
    M18*1 OF RBU. PROPERTY

,       LOCATED AT:
           8165 FM 2146


       Jowtfamon,™ 78028



              FOR:


     SanAntorio. Tma 78218




            AS OF:
       Oecembar is. 2QQ5




              BV:
                          y

     13720 Attotts Wal3 Drive
      Hcloto, Taras 7BQ23

         (210) 695-ttCO
                                                                                                                                    '.       >

                             LINEBARGER GOGGAN BLAIR & SAMPSON, LLP
                                                  ATTORNEYS AT LAW
   M--                   «*-                  711 Navairo Street, Ste 300
                      / \                       San Antonio. TX 78205           \
                                                                                             Av v> ^
                                                                                                                  ■-V * -


                      L °         PHONE: (210) 225-4422 FAX: (210) 231-0963 \
                                                       (800)876-6144                *•

                   IS)I                                July 22,2014                      \
                                                                                                                            \^>


      T3-P0-SJSS




         fjgP4
                                           1W7976850
                                                                            A
      PLEASANTON TX 78064-«95




                     ACCOUNT REFERRED FOR LEGAL ENFORCEMENT
Atascosa Count.- Taxpayer:


aw firm has been retained to institute forced collection procedures to collect the Atascosa County delinquent taxes
on the above referenced account. This letter and the detailed tax statement enclosed are JotSSSK SZ
iinquent and must be paid immediately to avoid legaUnforcement.

-list make payment within ten. (10) days fronuhe date of this letted In order to avoid legal enforcement you should
payment immediately by returning the enclosed statement along wfofyour check payablVto:

                                       /       Atascosa County              >
                                                  1001 Oak St               I
                                       Jbnrdanton, TX 78026-284^-
                                                 (830)769-3842         y

            ADDITIONAL TAXES TO ENTmES^NOI_SHOWN ON THE ATTACHED STATEMENT FOR
          LEASE C0NTACT ™0FFICE 0F ^ATASC0SA C0UNTY TAx SSIS: 5k
  lieve this statement is m error, orftat you are entitled to an exemption, or ifyou do not own                please
  ens law office at 711 Navarro Street,, Ste 300, San Antonio,
                                             300, San          TX 78205
                                                      Antonio, TX 78205 and
                                                                        and supply
                                                                            supply the
                                                                                   the ACCOmf
  = your comments. If
  = your comments  If you
                      you need
                          need to
                               to set
                                  set up a paymentt plan,
                                                     l    contact our office at (^00)^44
   a. Ifyou have an active payment plan, a lawsuit will not be filed.                                  ■




                                                   Sincerely,

      ArfJL

                                                   Ronald RRocha                                                                  \
                                                   AttorneyatUw



      CORKESPONDENCIA SE TRATA DE SUS IMPUESTa«5 Y I.A PfKIRH man nc iivt*
                                                                       TAX RECEIPT                                                                01/05/2015 08:54AM


 ATASCOSA COUNTY TAX OFFICE
 1001 OAK STREET
                                                                                                                                                  Receipt Number
 JOURDANTON, TX 78026
                                                                                                                                                      1302446
                                                                                                                                         Dale Posted               01/05/2015
                                                                                                                                         Payment Type                       P
                                                                                                                                         Payment Code               Partial —
                                                                                                                                         Total Paid                   $100.00

 PAID BY:


          CASTRO MARY ANN
          PO BOX 495
          PLEASANTON. TX 78064




  Property ID            Geo                                                  Legal Acres                                    Owner Name and Address
  17471                  01239-00-000-001104                                  9.4500                            CASTRO MANUEL & MARYANN '
                                                                                                                PO BOX 405
                                             Legal Description
                                                                                                                PLEASANTON, TX 78064
ABS A01239 J POITEVENT SV-1.9.45 ACRES
  Situs                                                DBA Name
  1501 OLIVE ST ,



 Entity                    Year      Rate        Taxable Value       Stmt#         Void      Original Tax     Dlscnts            P&l      Att Fees    Overage Amount Pd
EVERGREEN WATER
DIST                       2013      0.00600              216.300    53838         N                   0.90        0.00          0.22          0.16       0.00          1.28
FARM TO MARKET
ROAD                       2013      0.07600              238.300    53838         N                 12.50         0.00       3.00             2.33       0.00         17.83
ATASCOSA COUNTY            2013      0.34060              241.300    53838         N                 56.72         0.00      13.62            10.55       0.00         80.89
                                                                                                                                                                      100.00

                                                                                                                                        Balance Due As Of 01/05/2015: 796.13

                                                 Tender             Details                                               Description                              Amount
                                                 Money Order        17-133811575                                                                                      100.00
                                                                                                                                                                      100.00




                                                                                                                                 A




 ' Payment code of •Partial1 indicates this transaction is considered a partial payment Ploase contact the Tax Office for balance due Information.

Operator       Batch                                                                                                                                             Total Paid
LH             12840 (01/05/15LH)                                                                                                                                    100.00

Special Condition Exists for this Property
Page 1                                         Receipt issued in Accordance with Section 31.075 of the Texas Property Tax Code
Social Security Administration

                                                    Date: June 5, 2013
                                                    Claim Number: XXX-XX-5895A


                                ™000020
    PO BOX 495
    PLEASANTON TX 78064-0495




you may send them this letter             anyone else to have this information,

Information About Current Social Security Benefits

 deISs iseC$Tm30°12' the fUl1 m°nthly S0dal Securi* benefit before any
 We deduct $0.00 for medical insurance premiums each month.




 Your Social Security benefits are paid on or about the third of each month.
Type of Social Security Benefit Information
 You are entitled to monthly disability benefits.
If You Have Any Questions


                                                                                  3
                                                                                  i
                                                                                  >




                               SOCIAL SECURITY                                    I
                               3438 E SOUTHCROSS
                               SAN ANTONIO, TX 78223



                                See Next Page
                          CAUSE NO.

                                                                             IN THE DISTRICT COURT


                                                                                     ICIAL DISTRICT

              QU*Al(?flStyD                                                  BEXAR COUNTY, TEXAS



                       Ar.RFF.MF.NT FOR      Pt'/NoJ
      On the     30    day of                  ,20          , came on to be heard the above styled

and numbered cause of action.                                                   **
      Petitioner and Respondent appeared in person and announced ready. After          conference,     the
parties reached an agreement on the terms and conditions set forth below.
      By the signatures below the parties acknowledge that this agreement expresses the entire
understanding and accord of the parties in consent that the Court may, without further notice, enter

binding orders in accordance with this agreement.




•2.                                                                                         o-f
                                                                  W.
               OS an
                                nbuiis>                        ^6,000



                                                                                                  jj




        Pebfe >                                          S^ Hrhe. debfe in4Viei/




Page 1 of 2                                     Parties/Attorneys Initials
                               CAUSE NO. i

   Temporary/Permanent Injunction:



                                                    &.yip &eW tea II cku-Wfltte rtpf-essav^ jo




        See



        SIGNED and ENTERED on this                  day of                              20




                                                   JUDGE PRESIDING


APPROVED AS TO FORM:

                         =2>


                                                   Attorney for Respondent
                                                          OM "vXa.2.

APPROVED AS TO FORM AND SUBSTANCE:
(Please provide complete mailing address below.)




                                                   Responded (signature) \i\ixty N\Y\




If Respondent or Petitibnerls unrepresented, always include a mailina address.     /



Page 2 of2
                 —• V     «-/   V    -f   I

                                                                         ^ A H
                                                                             ^
                                                                                                        i


                                                        1*501


               Kwu fw\ Casho shft-H iis&- due di'liywA i^
    fo
                    ^^F         yh            j*   •       ^^^*   ft          Jl   ^§   t   4



         mm.

                            fVn                    Is                                           Uvxie
                                MWu)el fl^ivnVs
    homf
                                          h                            pon              0/




                                                                                   4^e/homeshJl
         so      ^4q,oqo stull                                               pcu^lb




\
    V-dbaAJ                  ay\L r\^ds h
                        (Y

                  o,




\



    \
        \
        \

              \
               \


                       X
                        X
                        \
                             X
                              X
                              V
              l
                                                                                                         151B-ZS4-B3
                                                    LIFT TO OPEN                                         CU1292884- 11A41293272


Revenue
703 below, to see ifany
Social Security benefits are
                                        2012"-
taxable. Do not return this form
                                        ofSocial Security we paid you in                column headed "Description of
to us or the IRS. Do not attach it
                                        2012. This amount mav not agree                 Amount in Rnx 4"



             FORM SSA-1099 - SOCIAL SECURITY BENEFIT STATEMENT

 OHIO * PART 0F Y0UR S0CIAL SECURITY BENEFITS SHOWN IN BOX 5 MAY BE TAXABLE INCOME.
 ^U !£■ • SEE THE REVERSE FOR MORE INFORMATION.
 Box I.Name                                                                        Box 2. Beneficiary's Sodal Security Number

   MARYANN CASTRO

 Box 3. Benefits Paid in 2012          Box 4. Benefits Repaid to SSA in 2012       Box 5. Net Benefits for 2012 (Box 3 minus Box 4)

                 $11,892.00                              NONE                                        §11,892.00

               DESCRIPTION OF AMOUNT IN BOX 3                              DESCRIPTION OF AMOUNT IN BOX 4

   Paid by check or direct deposit.             $ 11,892.00                                  NONE
   Benefits for 2012                            $11,892.00




                                                              Box 6. Voluntary Federal Income Tax Withheld


                                                                                            NONE


                                                              Box 7. Address


                                                                MARYANN CASTRO
                                                                PO BOX 495
                                                               PLEASANTON TX 78064-0495




                                                              Box 8. Claim Number (Use this number if you need to contact SSA.)


                                                                                       458-43-5895A


Pnrm RCA.inoo.eM M.9ni                       PIOZ t JaqmaaaQ                  0U1SV0 AWPY




bhbhbb
6699-£P9 (ZL6) :xbj
0099-£W(3Z6) :nrep>i
                                         dD •L°N ST XNaCEJDam 1VO37


                                                                      /i fff«en


                                                                      IS
                    F>S! rin             12-52696-cag Doc#S2 H,ed 06/12/U Entered 06/12/14 23:56:26 ,-naged Cerate o,
  In   re:
  Manuel Guadalupe Castro, Jr.
                Debtor

                                           CERTIFICATE OF NOTICE
  District/off: 0S42-5
                               User: elizondol
                                                          Page 1 of l
                               Form ID:   132
                                                          Total Noticed:   3              Date Rcvd: Jun 10, 2014


                                "»' - th. following persons/entities
                    .Manuel
                               Castro     T                 '•"titles by the Bankruptcy   Noticing Center on




                                                                    ,

                                                                                              TOTAJ^S:   0,   * 0,




Date: Jun 12,2014                                                                                                C
                                                      : /s/Josenh




                              CM/ECF NOTICE OF ELECTRONIC FILING




                                          ^f            Manuel Guadalupe Castro, Jr




                                                                                          TOTAL:   10
      12-52696-cag Doc#9 Filed 09/21/12 Entered 09/21/12 15:05:21 Main Document                                       Pg 1 of 7

                                              IN THE UNITED STATES BANKRUPTCY COURT
                                                         WESTERN DISTRICT OF TEXAS
                                                           SAN ANTONIO DIVISION
          IN RE:    Manuel Guadalupe Castro, Jr.                                 §          Case No.   12-52696-lmc
                                                                                 §
                                Debtors)                                         §          CHAPTER 13 PLAN




    To the Honorable United States Bankruptcy Judge:


    Comes now the Debtor(s) herein and. as required by 11 U.S.C. §1321, files this Debtor's Chapter 13 plan, and in
    support thereof would show the Court as follows:

                                                                  Monthly Plan Payment
    Debtor(s) shall each month submit such portion of Debtor's future earnings (or other future income) to the supervision
    and control of the Chapter 13 Trustee as is necessary for the execution of this plan. Payments by Debtor to the
    Trustee shall begin within thirty (30) days after the date the Order for relief is entered unless otherwise allowed by the
    Court. The Debtor's monthly plan payment shall be an amount equal to the Debtor's monthly disposable income or an
    amount sufficient to pay the claims of general unsecured creditors in full over the term of the plan, whichever first
    occurs.



                                                                      Duration of Plan
    The term of the plan shall not exceed sixty (60) months from the date the first monthly plan payment is due or until the
    claims of general unsecured creditors are paid in full, whichever first occurs, provided that the term may be extended
    by the granting of a moratorium by the Court after proper notice and opportunity for hearing, or other modification of
    the plan granted by the Court after proper notice and opportunity for hearing. Regardless of the total term, unless there
    has been a change in circumstances, the plan shall be deemed to have been completed when the Chapter 13 Trustee
    has received from or on behalf of the Debtor(s) an amount equal to the number of months specified in the Plan times
    the monthly plan payment or an amount necessary to pay the claims of general unsecured creditors in full, whichever
    first occurs, and as adjusted by any post-confirmation modifications of the amount of the monthly plan payment.

                                                                    Payment of Claims
    Allowed claims shall be paid to the holders thereof in accordance with the terms hereof. From the monthly payments
    described above, die Chapter 13 Trustee shall pay die following allowed claims in the manner and amounts specified.
    Claims filed by a creditor designated as secured or priority but which are found by the Court to be otherwise shall be
    treated as set forth in the Trustee's Recommendation Concerning Claims (TRCC).

   Local Rule 3002 provides, in part, that EVERY creditor filing a proof of claim in all cases SHALL transmit
   a copy with attachments, if any, to the Debtor's attorney (or the Debtor if the Debtor is pro se) and the
   Trustee appointed in the case.

   A. Administrative Expenses: The Trustee shall pay the expenses, as prescribed by the Court, for administering the
   plan. The first monthly plan payment shall be paid to the Debtor's attorney as attorney's fees. The balance, if any. of
   Debtor's attorney's fees shall be paid concurrently with allowed secured claims in consecutive monthly installments.
   Such fees shall be paid in full prior to any payments being made to general unsecured creditors. Once Debtor's
   attorney fees are paid in full, those funds will be paid, pro rata. first to secured creditors, then to priority creditors and
   then to unsecured creditors.

   B. Priority Claims: Other than Debtor's attorneys' fees, payment of which is provided for in the preceding paragraph,
   claims entitled to priority under 11 U.S.C. §507. except a claim entitled to priority under §507(a)(l)(B), shall be paid in
   full, pro rata, unless a specific payment amount is assigned to a particular priority claim, in deferred installments as
   funds become available upon completion of payment of attorneys' fees and allowed secured calims. The holder of any
   such claim may agree to a different treatment of such claim. Claims allowed under §507(a)( 1)(B) are not
   dischargeable and may be paid less than the full amount only if the Debtor's disposable income is paid into the plan for
   5 years.




Computer software provided by LegalPRO Systems, Inc., Son Antonio. Texas - (210) 561-5300
   12-52696-cag Doc#SO Filed 06/10/14 Entered 06/10/14 06:59:04 Ntc/Hrg BK int ptys Pg 1

                        UNITED STATES BANKRUPTCY COURT
                                    Western District of Texas


                                                           Bankruptcy Case No.: 12-52696-cag
                                                                     Chapter No.: 13
                                                                            Judge: Craig A. Gargotta
IN RE: Manuel Guadalupe Castro, Jr., Debtors)




                                       NOTICE OF HEARING



PLEASE TAKE NOTICE that a hearing will be held


     at    5£n?ounroom 3« HipoKto F. Garcia Fed Bldg & Courthouse, 615 E. Houston St, San Antonio TX
           T8205


     on    7/31/14 at   01:30 PM


     Hearing to Consider andlAcjI Upon the Following: (Related Document^): 49 Motion to Approve Agreement
     for Final Divorce Nunc Pro Tune filed by Jeffrey Rollins DavisOl for Debtor Manuel Guadalupe CasttoJr
     (Attachments^ 1 Proposed Order # 2 Exhibit)) Hearing Scheduled For 7/31/2014 at 01:30 PM at SA
     Courtroom 3 (Elizondo, Lisa)




Dated: 6/10/14

                                                         Yvette M. Taylor
                                                         Clerk, U. S. Bankruptcy Court




                                                                                         [llnriag Nuttt (llW)J fNukiceCw)
                       Connecting Your Real Eslate Community
                                                                              Page 19 of 20


                                   r




                                         Seller's Statement
                                       Property At: 1501 Olive Street



                    -Ri-




                                             or: Ma/ya/w
                                                 ^501 OAVe Street
                                                 Jourdanton, TX 78026              7




                                                               ,   $i84/000




http://saborgw2.connfirfmic    /
                  Comparative Market

                                                      Property At:

                                                      Prepared For:
                                                      Manuel Castro
                                                         1501 Olive
                                                Jourdanton, TX 78026




                                                      Prepared By:
                                                    Archie Marmolejo
                                                    All Season Realty




                                                              » BROKBi PRICE OPINION OR COMPARATIVEMARKETANALYSISAND SHOULD NOT BE 00NSIDBtB> AN APPRAISAL In
maWng any decision Hat relies upon my worig. you sheuW know that I hsva not foBov/ed the guidelines for development of an appraisal
            or analysis contained in the Uniform Standards of Professional Appraisal Practice of the Appraisal Foundation.




          Prepared By: Archie Narmolejo AH Season Realty




                                                                                                                             innnnnii
               14:3«




ftETn-EMEWT AND WAIVER OP PROTEST


274 S4TH STREET                                                  Account* 01239-004)00-001104
                                                                 Case #:2014-9
POTEET.TX 78085

                                                                 Prop ID: 17471
                                                                 Legal Desc: ABS A01239 J POITEVENT SV-
                                                                            1,9.45 ACRES



54028
CASTRO MANUEL & MARYANN
PO BOX 495
PLEA8ANTON, TX 78064
                                                                  Date:05/07/14               -    ' ' O-

SETTLEMENT AND WAIVER OF PROTEST

 I acknowledge
                                      iSyrtMn-r r^^tand waive my r^htto any further proceeding In this
 above has been settled. I
 matter.

 Describe actions to be taken:              /°




                                                                                          DP.HS
              EXEMPTIONS:
                                                                                              $0
               LAND AG VALUE:
                                                                                         $54,810
               LAND HOMESTEAD VALUE-                                                     $54,810
               LAND MARKET VALUE
                                                                                        $159,770
               IMPROVEMENT VALUE:
                                                                                        $214,680
               TOTAL MARKET VALUE:
                                                                                        $214,580
                    . NEW ASSESSED VALUE:

           Property owner    /

   sign                     yt-/"Y
   hare      *         A1 I
                            urailon




   here      «*►



                                                             Order

                                                                                  I with a quorum present
  Qnttte              davof
  ordered that the i
2/13/2012




TO: EDWARD PIKER ATTORNEY FOR MARY ANN CASTRO

FROM: RUDY PACHECO

EVIDENCE OF AFFAIR MANUEL CASTRO HAS BEEN HAVING WITH MY WIFE

 ON OR ABOUT 7/3/11 THAT'S WHEN THE AFFAIR BEGAN

 I RUDY PACHECO AM A WITNESS TO THE FOLLOWING:

 MANUEL CASTRO, HAS BEEN HAVING AN AFFAIR WITH MY WIFE TINA
 PACHECO THEY LIVED TOGETHER IN ELMENDORJ ON HICKORY
 SHAWDOW WITH MANUEL CASTRO SISTER, LEILA SILVA AND HER

 FROM^LY^/utoAUG 18/11 SHE LEFT ME SAID SHE WANTED SOME TIME
 ALONE SHE WAS LVING WITH MANUEL, And I QUESTIONED HER TALK TO
 HER DAILY WE WOULD GO EAT DAILY. SOMETHING DID NOT SEEM RIGHT,
 BECAUSE MY WIFE OF 30 YEARS DID NOT WANT TO BE HOME AT OUR

 ^Tc^O^IZl^l EVEN THOUGH HE «™ AND 1
 WFRE MARRIED I WOULD SEE HIM STALKING OUR HOME, I ASKED MY
 wfFE O^ND OV^ER WHO WAS MANUEL CASTRO, SHE CLAIMED SHE DID
 NOT KNOW HE KEPT CALLING HER BOTHERING HER MANUEL CASTRO HAS
 A WIFE WHOM 1 KNEW AND WAS NOT AWARE HER HUSBAND WAS
  CM LING MY WIFE AND STALKING HER.
  FROM THE AFFAIR THAT BEGAN IN JULY 3. 201II NOTICED MY WIFE
  TEXTING MARYANN CASTRO AND I QUESTIONED HER SHE WOULD CALL
  MS MARY ANN CASTRO CRAZY AND THAT MS CASTRO WAS THE ONE THAT
  WAS TEXtInG HER I MET MS CASTRO AND COME TO FIND OUT MY WIFE
  TINA PACHECO WAS CALLING HER HUSBAND AND HARRASSING MS
  CASTRO I DID NOT KNOW MY WIFE HAD BEEN CALLING MANUEL CASTRO
  SHE KEPT SAYING SHE DID NOT KNOW AND DID NOT KNOW WHAT HE
  WANTED SHE LIED. SHE RETURNED HOME AFTER BEING AWAY ALMOST
  TWO MONTHS,SHE WAS LIVING IN ELMENDORF WITH MANUEL
  CASTRO.THE AFFAIR DID NOT STOP EVEN THOUGH SHE RETURNED HOME

  MY V?IFEBTINA PACHECO WOULD RUN OFF AT WEEKENDS, SHE WOULD BE
  TEXTING MANUEL CASTRO AND MANUEL CASTRO WOULD BE CALLING
  HER EVERYTIME MY WIFE RAN OFF WITH MANUEL CASTRO, WHEN HE
  WOULD CALL, SHE RETURNED WITH HICKEYS, WAS OUT LATE SOMETIME
  NEVER RETURNED.HOME . SHE MADE ALL SORTS OF EXCUSES TO GET OUT
   OF THE HOUSE.
MARYANN CASTRO HAS BEEN THE ONE WHO HAS BEEN HARRASSED BY
MY WIFE TINA PACHECO BECAUSE MY WIFE HAD BEEN HAVING A SEXUAL
AFFAIR WITH MANUEL CASTRO.
MY WIFE TINA PACHECO HANDLED MY MONEY I WOULD CASH MY CHECK
AND HAND HER MY MONEY SHE NEVER PUT ME ON OUR ACCOUNT I
WOULD SEE THE BANK STAEMENT STATEMENT COME TO FIND OUT SHE
WAS USING MY MONEY TO PAY FOR HOTEL ROOMS, CLOTHES, BOOTS, GO
OUT TO EAT, PAID HIS CELL PHONE BILL, GIVE HIM MONEY, WITH MY

^00-8585 IS MANUEL CASTRO CELL PHONE NUMBER I CALLED HE
CALLED ME BACK TOLD ME HAS MY WIFE SAID SHE LOVED ME THAT HE
DID WANT PROBLEMS WITH ME OR MY SONS, ABOUT 1AM ON OR ABOUT
9/14/1 l'HE WAS DRUNK, HE TOLD ME HE AND MY WIFE WERE HAVING AN
AFFAIRAND SHE WAS PAYING WITH MY MONEY FOR HER AFFAIR WITH

i^TED QUESTIONING MY WIFE ABOUT MONEY BECAUSE ON FRIDAY 1
WOULD GET HOME EARLY SHE WOULD NOT BE HOME SHE WOULD TAKE
OFF FROM OUR HOME NEVER CALLED ME I WOULD KEEP CALLING HER
UNTIL SHE RETURNED I KNEW SHE WAS RUNNING AROUND WITH MANUEL
CASTRO SHE KEPT DENYING SAYING SHE WAS AT HER MOMS, SISTER, A

 MANUEL CASTRO^SAT FAULT FOR BREAKING UP MY MARRIAGE HE KEPT
 CALLING MY WIFE TINA PACHECO,I SAW HIS NUMBER ON CALLER ID AND
 1 SAW HIS SISTER LEILA SIVA ON CALLER ID, MY WIFE TINA PACHECO
 WOULD GET MAD WHEN I QUESTIONED HER ABOUT HER WHERE ABOUTS.
 ON 10/13P011 MY WIFE TINA PACHECO LET ME AGAIN, SHE LEFT OUR
 GOODWIN HOME AND RAN OFF WITH MANUEL CASTRO, COME TO FIND
 OUT MANUEL AND MARYANN CASTRO ARE DIVORCING, BECAUSE OF MY
  WIFE HAVING AN AFFAIR WITH MANUEL CASTRO,THESE TWO PERSONS
 ARE AT FAULT FOR OUR MARRIAGES ENDING,
 I KNOW MS MARYANN CASTRO HAD TRIED TO HOLD ON TO HER
 MARRIAGE AS I DID THE SAME, BUT MY WIFE KEPT CALLING HER
 HUSBAND MANUEL CASTRO AND SHE DID NOT RESPECT MS MARYANN
 CASTRO <=HELIVED WITH MANUEL CASTRO/THREATEN MS MARYANN
 CASTRO,VERBALLY,TEXT,EVEN STALKED HER BECAUSE SHE WAS HAVING
 AN AFFAIR WITH MANUEL CASTRO.
 TILL THIS DAY MY WIFE TINA PACHECO AND MANUEL CASTRO ARE
 LIVING AT MY HOME THAT 1 BOUGHT ON GOODWIN STREET,ON GOODWIN
 IN PLEASANTON TEXAS,SHE HAD MS MARYANN CASTRO
 ARRESTED CLAIMING SHE HAD HARRASSED HER 1/25/26/2012,MS CASTRO
 WAS AT WORK,SHE HAD BEEN THREATENED BY BY WIFE, MANY TIMES
 SHE WAS GOING TO HAVE HER ARRESTED.BECAUSE SHE KNOWS PEOPLE
  IN LAW ENFORCEMENT.JUDGE GUERRA.OFFICER VELASQUEZ,MS
  MARYANN CASTRO IS THE WIFE OF MANUEL CASTRO,WHOM MY WIFE
  LEFT ME FOR BEGINNING 7/3/11 AS OF NOW, I HAVE SEEN HER TEXT MS
  MARYANN CASTRO AS I SAID SHE DID HARRASS MS MARYANN CASTRO
MANY TIMES, BECAUSE MY WIFE TINA PACHECO IS BITTER THAT HER
MARRIED LOVER MANUEL CASTRO HAS A WIFE OF 28 YEARS WHOM SHE
KNEW SHE IS THE WIFE OF HER LOVER MARRIED MANUEL CASTRO WHOM
SHE HAS BEEN HAVING A SEXUAL AFFAIR WITH SINCE JULY3.2011 AS OF
NOW THEY HAVE CONTINUED THEIR SEXUAL AFFAIR IN MY HOME IN
PLEASANTON TEXAS ON GOODWIN STREET .February 13, 2012


RESPECTFULLY


MR RUDY



IF I CAN BE OF ANY ASSISTANCE
PLEASE CALL ME AT
MY ATTORNEY IS DINORAH DIAZ
2325 VANCE JACKSON
SAN ANTONIO TEXAS
78213



  Given under my hand and seal this 18th day of February, 2012




                                        DEHOYOS
                       ;x-'otafv p"blic. State oi Texas
           V:/-.r>v-"/    M
                          My C Commission Expires
                                                p
                                                          Notary   Public
           '■'■•«< «»*V       Janunrv
                              January 15  om ■»
                                      15. 2013
                                                                                      2A11CUSSS7 -P0R035




                                      NO.20U-CI-I3957


IN THE MATTER OF                                §     IN THE DISTRI
THE MARRIAGE OF                                 §
                                                §
MANUEL G.CASTRO                                 §     45TH JUDICIAL
AND                                             §
MARYANNCASTRO                                   §     BEXARCOUNTY,

                 SECOND AMENDED COUNTERPET1TION FOR DIV

1.     Discovery Level

       Discovery in this case is intended to be conducted under level 1 of rule 190 of the Texas

Rules of Civil Procedure. No children are involved in this divorce case, and the value of die

marital estate is more than zero but not more than $50,000.

2.     Parties

       This suit is brought by Mary Ann Castro, Counterpetitioner. The last three numbers of

Mary Arm Castro's driver's license number are 782.       The last three numbers of Mary Ann

Castro's Social Security number are 895.

       Manuel G. Castro is Counterrespondent Tina Pacheco is a third party Non Spouse

Defendant.


3.     Domicile


       Counterrespondent has been a domiciliary of Texas for me preceding six-month period

and a resident ofthis county for the preceding ninety-day period.


4.     Service


       Service of this document may be had in accordance with Rule 21a, Texas Rules of Civil

Procedure, by serving Counterrespondenfs attorney of record, Joseph P. Appelt, 5825 Callaghan

Rd, Ste. 104, San Antonio, Texas 78228.

                                                                            DOCUMENT
                                                                            SCANNED AS
                                                                              FILED
                                                                                    3II1CXJ99S7 -P0BO35




                                     WO. 2D11-CI-1S957


IN THE MATTER OF                               §     INTHEDISTRI
THE MARRIAGE OF                                §

MANUEL G.CASTRO                                       45TH JUDICIAL
AND                                             §
MARY ANN CASTRO                                 §     BEXARCOUNTY,1

              SECOND AMENDED COUWTERPETITION FOR DIV<

1.     Discovery Level

       Discovery in this case is intended to be conducted under level 1 of rule 190 of the Texas

Rules of Civil Procedure. No children are involved in this divorce case, and the value of the

marital estate is more than zero but not more than $50,000.

1      Parties

       This suit is brought by Mary Ann Castro, Counterpetitioner. The last three numbers of

Mary Ann Castro's driver's license number are 782. The last three numbers of Mary Ann

Castro's Social Security number are 895.

        Manuel G. Castro is Countenespondent Tina Pacheco is a third party Non Spouse

Defendant.

3.      Domicile

        Coimterrespondent has been a domiciliary of Texas for the preceding six-month period

 and a resident ofthis county for the preceding ninety-day period.

 4.     Service

        Service of this document may be had in accordance with Rule 21a, Texas Rules of Civil

 Procedure, by serving Counterrespondent's attorney of record, Joseph P. Appelt, 5825 CaUaghan

 Rd, Ste. 104, San Antonio, Texas 78228.
                                                                             DOCUMENT
                                                                              SCANNED AS
                                                                               FILED
0''


      Service of this document may be had in accordance with Rule 21a, Texas Rules of Civil

      Procedure, by serving Tina Pacheco at 624 West Goodwin, Pleasanton Texas 78064.

      5.     Protective Order Statement

             No protective order under title 4 of the Texas Family Code is in effect, and no application

      for a protective order is pending with regard to the parties to this suit

      6.     Dates ofMarriage andSeparation

             The parties were married on or about July 21, 1984 and ceased to live together as

      husband and wife on or about July 3, 2011.

      7.     Groundsfor Divorce

             The marriage has become insupportable because of discord or conflict of personalities

      between Counterpetitioner and Counter-respondent that destroys the legitimate ends of the

      marriage relationship and prevents any reasonable expectation ofreconciliation.

             Counterrespondent is guilty of cruel treatment toward Counterpetitioner of a nature that

      renders further Irving together insupportable including commiting assault on Counterpetitioner.

             Counterrespondent has committed adultery.

             Counterrespondent has left Counterpetitioner with the intention of abandonment and has

      remained away for at least one year.

      8.     Child ofthe Marriage

             There is no child born or adopted of this marriage, and none is expected.

      9.     Division ofCommunity Property

             Counterpetitioner believes Counterpetitioner and Countenespondent will enter into an

      agreement for the division of their estate. If such an agreement is made, Counlerpetitumer

      requests the Court to approve the agreement and divide their estate in a manner consistent with
          ,■   i




     Service of this document may be had in accoidance with Rule 21a, Texas Rules of Civil


     5.            Protective Order Statement

                   No protective order under title 4 ofthe Texas Family Code is in effect, and no application

 for a protective order is pending with regard to the parties to this suit

 6.                Dates ofMarriage and Separation

                   The parties were married on or about July 21, 1984 and ceased to live together as
 husband and wife on or about July 3,2011.

 7.                Groundsfor Divorce

                   The marriage has become insupportable because of discoid or conflict of personalities
 between Countetpetitioner and a>unterrespondent that destroys the legitimate ends of the
marriage relationship and prevents any reasonable expectation ofreconciaatioiL

                   Counterrespondent is guilty of cmel treatment toward Counterpetitioner of a nature that
renders further living together insupportable including commiting assault on Counterpetitioner.
                   Counterrespondent has committed adultery.

               Counterrespondent has left Counterpetitioner with the intention of abandonment and has
remained away for at least one year.

8.             Child ofthe Marriage

               There is no child bom or adopted of this maniage, and none is expected.

9.             Division ofCommunity Property

               Counterpetitioner believes Counterpetitioner and Counterrespondent will enter into an
agreement for the division of their estate. If such an agreement is made, Coimterpetraoner
requests the Court to approve the agreement and divide their estate in a manner consistent with
                                                        ATASCOSA COUNTY SHERIFF'S OFFICE

                                                                                1108 Campbell Ave.
                                                                            Jourdanton, Texas 78026

                                                                               Qffice-(830) 769-3434

                                                                                 Fax-(830) 769-2721

        David Soward                                                 atascosa.county.sheriff@acso-tx.org

              Sheriff




Complainant/Property Owners:



Regarding
  g       Case #                                   Dated "%1-lOn                       The Atascosa County Sheriffs Department

has been requested by the above named complainant to act with the authority in the following:


Texas Penal Code Section 30.05-Criminal Trespass
            (a) A person commits an offense if the person enters or remains on or in property of another, including residential land, agricultural
                land, a recreational vehicle park, a building, or an aircraft or other vehicle, without the effective consent and the person:
                    (1)   Had notice that the entry was forbidden; or
                    (2)   Received notice to depart but failed to do so.


his written order is hereby served to the below individual, imparting immediate, effective notice that
nuance onto the property to wit;         1561       flUuS ST         JwdWK^ TV 7%^^                                in Atascosa County is forbidden.
,y order of the complainant/property owner's, entrance to the property described above is forbidden until complainant has contacted the
.tascosa County Sheriff's Office in person and in writing, asking that the Criminal Trespass Notice be lifted. Any entrance onto the above listed
roperty will constitute a violation of the law. A violation of the Texas Criminal Trespass statue may be subject for criminal prosecution under
exas Law, punishablfby confinement in jail for a term not to exceed one (1) year and/or a fine not to exceed $4,000.00.


                      j
                      1 (f APPn              acknowledge that I have received, read, and understand the above written Criminal
respass Warning, and that I have received a copy of the same.




    m4-;/is. ho\)pQd
    J

                                                                                                                       Date
ame of Person Warned                            Date of Birth              Signature
        S




   I
fputy s Signature                               Date